DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Preliminary Amendment
1)	Acknowledgment is made of Applicants’ preliminary amendment filed 01/20/20.  
Election
2)	Acknowledgment is made of Applicants’ election filed 05/11/21 in response to the restriction and the species election requirement mailed 03/04/21. Applicants have elected invention II with traverse. Because Applicants did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (M.P.E.P § 818.03(a)).   
Status of Claims
3)	Claims 1-8 have been canceled via the preliminary amendment filed 1/20/20.
	New claims 9-11 have been added via the preliminary amendment filed 1/20/20.
Claims 9-11 are pending.
	Claim 9 is withdrawn from consideration as being directed to a non-elected invention.  See 37 C.F.R 1.142(b) and M.P.E.P § 821.03. 
	Claims 10 and 11 are examined on the merits.
Drawings
4)	Acknowledgment is made of Applicants’ drawings filed 01/20/2020.
Priority
5)	The instant AIA  application filed 01/20/2020 is the national stage 371 application of PCT application PCT/KR2018/006618 filed 06/12/2018. 
	Acknowledgment is made of Applicants’ claim for foreign priority based on an application filed in Republic of Korea on 07/25/2017. It is noted, however, that Applicants have not filed a certified copy of the 10-2017-0093953 application as required by 37 CFR 1.55. Should Applicants desire to obtain the benefit of foreign priority under 35 U.S.C 119(a)-(d), an English translation of the foreign priority application should be submitted under 37 CFR 1.55 in reply to this Office Action. Failure to provide a certified English translation may result in no benefit being accorded for the non-English application.
Rejection(s) under 35 U.S.C § 112(a)
6) 	The following is a quotation of 35 U.S.C § 112(a): 


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out the invention.  

7)	Claims 10 and 11 are rejected under 35 U.S.C § 112(a) or 35 U.S.C § 112 (pre-AIA ), first paragraph, as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention, because the specification does not provide evidence that the claimed biological material is (1) known and readily available to the public; (2) reproducible, e.g. sequenced; or (3) deposited.
	Claims 10 and 11 recite Lactobacillus paraplantarum CK401 KCTC 13287BP. It is apparent that the recited Lactobacillus paraplantarum CK401 KCTC 13287BP is required to practice the claimed invention and therefore must be known and readily available to the public, or obtainable by a reproducible method set forth in the specification. If not so obtainable or available, the enablement requirements of 35 U.S.C § 112 (pre-AIA ), first paragraph may be satisfied by a deposit of the recited Lactobacillus paraplantarum CK401 KCTC 13287BP at an acceptable depository. From the instant specification, it appears that Lactobacillus paraplantarum CK401 KCTC 13287BP has been deposited with the Korean Collection for Type Cultures (KCTC). See page 6 of the as-filed specification. If the deposit has been made under the provisions of the Budapest Treaty, then a statement, an affidavit or declaration by Applicants or assignees having the authority and control over the conditions of the deposit, or a statement by an attorney of record who has a registration number over his or her signature, is required.  The statement should state that the deposit has been accepted by an International Depository Authority under the provisions of the Budapest Treaty, that all restrictions upon public access to the deposit will be irrevocably removed upon the grant of a patent on this application and that the deposit will be replaced, if viable samples cannot be dispensed by the depository.  This requirement is necessary when deposits are made under the provisions of the Budapest Treaty as the Treaty leaves this specific matter to the discretion of each state. The statement should identify the deposited bacterial strain by its depository accession number, establish that the deposited strain is the same as the one described in the specification/claim, and establish that the deposited strain was in Applicant’s possession at the time of filing. As a means of satisfying 
	If the deposit is a non-Budapest Treaty deposit, then in order to certify that the deposit meets the requirements set forth in 37 CFR 1.801-1.809 and MPEP 2402-2411.05, a statement, affidavit or declaration by Applicants, by an attorney of record over his or her signature and registration number, or by someone in a position to corroborate the facts of the deposit would satisfy the requirements herein by stating and providing that:
(a)  During the pendency of the application, access to the invention will be afforded to the Commissioner upon request;
(b)  All restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
(c)  The deposit will be maintained in a public depositary for a period of 30 years, or 5 years after the last request or for the enforceable life of the patent, whichever is longer; and
(d)  Provide evidence of the test of the viability of the biological material at the time of deposit (see 37 CFR 1.807).
A viability statement for each deposit of a biological material not made under the Budapest Treaty must be filed in the application. The application must contain: 1) The name and address of the depository; 2) The name and address of the depositor; 3) The date of deposit; 4) The identity of the deposit and the accession number given by the depository; 5) The date of the viability test; 6) The procedures used to obtain a sample if the test is not done by the depository; and 7) A statement that the deposit is capable of reproduction. If the deposit was made after the effective filing date of the application for patent in the United States, a verified statement is required from a person in a position to corroborate that the strain described in the specification as filed is the same as that deposited in the depository. Corroboration may take the form of a showing of a chain of custody from Applicants to the depository coupled with corroboration that the deposit is identical to the biological material described in the specification and in the Applicants’ possession at the time the application was filed. 
Applicants’ attention is directed to In re Lundack, 773 F.2d. 1216, 227 USPQ 90 (CAFC 1985) and 37 C.F.R § 1.801-1.809 for further information concerning deposit practice.  

Rejection(s) under 35 U.S.C § 112(b)
8)	The following is a quotation of 35 U.S.C § 112(b): 
(B)  CONCLUSION --The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C § 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

9)	Claims 10 and 11 are rejected under 35 U.S.C § 112(b) or 35 U.S.C § 112 (pre-AIA ), second paragraph as being indefinite, for failing to particularly point out and distinctly claim the subject matter which inventor or a joint inventor or for the pre-AIA  the Applicants regard as the invention.  
(a)	Claim 11 is indefinite for lacking sufficient antecedence in the limitation ‘animals other than humans’. See line 3. For proper antecedence, it is suggested that Applicants replace the above-identified limitations with the limitation --the animals other than humans--.
	(b)	Claims 10 and 11 are ambiguous, confusing and indefinite in the limitations: ‘retentate of a membrane filter …. in culture fluid’. These limitations render the scope and the metes and bounds of the claims unclear. Is this retentate a 10 kD molecular weight membrane filter retentate --of a culture fluid-- of Lactobacillus paraplantarum CK401 KCTC 13287BP? Clarification is needed.
Rejection(s) under 35 U.S.C § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C § 102 and § 103 (or as subject to pre-AIA  35 U.S.C § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection would be the same under either status.  
10)	The following is a quotation of the appropriate paragraphs of 35 U.S.C § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

11)	Claim 10 is rejected 35 U.S.C § 102(a)(1) as being anticipated by KR 10-2005-0087742 (Original and Machine translation).
	The sections indicated below refer to the sections in the machine translated document.
	KR 10-2005-0087742 disclosed an antiviral composition comprising a 10000 Da membrane filter concentrate (retentate) of a culture fluid of a Kimchi Lactobacillus paraplantarum having in vivo antiviral activity, anti-HK/220 bird flu (avian) viral activity, and anti-Lactobacillus paraplantarum of the prior art is the same as the instantly recited Lactobacillus paraplantarum, also Kimchi-derived, but merely having the accession number KCTC 13287BP assigned to it by the KCTC depository. Therefore, the prior art composition containing the concentrate of 10,000 Da membrane filter of a culture fluid of the Kimchi Lactobacillus paraplantarum meets the feature of Applicant’s composition and therefore anticipates the instantly claimed composition. The Office’s position that the prior art Lactobacillus paraplantarum is the same as the Applicant’s Lactobacillus paraplantarum is based upon the fact that both are Kimchi-derived and both have anti-avian influenza activity. There is sufficient overlap to reasonably conclude that the prior art Lactobacillus paraplantarum is one and the same as the Applicants’ Lactobacillus paraplantarum. Applicants have not provided evidence identifying the structural features that distinguish their Lactobacillus paraplantarum from that of the prior art.  Since the Office does not have the facilities for examining and comparing the two compositions, the burden is on the Applicants to show a novel or an unobvious difference between the instantly claimed composition  and the prior art composition. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzerald et al., 05 USPQ 594.  
	Claim 10 is anticipated by KR 10-2005-0087742.
Claim(s) Objection - Suggestion
12)	Claims 10 and 11 are objected to for the non-italicized recitation of the bacterial name ‘Lactobacillus paraplantarum’.  To be consistent with the practice in the art of bacterial nomenclature, it is suggested that Applicants delete the above-identified non-italicized limitation via strikethrough Lactobacillus paraplantarum.
Conclusion
13)	No claims are allowed.
Correspondence
14)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  Papers should be transmitted to the Office’s Central Rightfax number 571-273-8300 via the PTO Fax Center, which receives transmissions 24 hours a day and 7 days a week.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
15)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854.  A message may be left on the Examiner’s voice mail system.  The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m. (EST).  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835. 
16)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000. 


/SARVAMANGALA DEVI/
S. Devi, Ph.D.Primary Examiner, Art Unit 1645                                                                                                                                                                                                        


June, 2021